DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 1-2 and 5-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et. al., U.S. Pat. Pub.2016/0112614, hereafter Masuda, in view of Murakami, U.S. Pat. Pub. 2005/0040440, hereafter Murakami.
Regarding claim 1, Masuda discloses (Fig. 8) a substrate [12] including a photoelectric converting unit [PD] in a pixel unit [2]; and
a reflection ratio adjusting layer [48] provided on the substrate in at incident direction of incident light with respect to the substrate for adjusting reflection of the incident light on the substrate,
wherein the reflection ratio adjusting layer includes (par. [0061])
a first layer [48] formed on the substrate and a second layer [46] formed on the first layer.
the first layer has an uneven structure including projected portions and recess portions provided on the substrate, and the recess portions of the uneven structure is filled with a material [46] having a lower refractive index than a refractive index of the substrate  forming the second layer (par. [0061]), and a thickness of the first layer is made to a thickness optimized for a wavelength of light to be received (par. [0116]-[0119], the thickness of the first layer corresponds to the height of the projection portion), wherein the projected portions [48]and the substrate including the photoelectric converting unit are made of a same material (silicon).
Masuda fails to explicitly disclose:
wherein a width of the recess portion is greater than a width of the projected portion in a cross-sectional view.
However, Murakami discloses (Figs 3, 11B)

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Masuda with the teachings of Murakami, because Murakami teaches (par. [0117]) that by making such modifications it is possible to further improve the sensitivity characteristics
Regarding claim 2, Masuda in view of Murakami discloses everything as applied above. Masuda further discloses (par. [0116]-[0119]) wherein the space occupancy of the first layer is space occupancy optimized for the wavelength of the light to be received. 
Regarding claim 5, Masuda in view of Murakami discloses everything as applied above. Matsuda further discloses (par. [0116]-[0117]) wherein the thickness of the first layer is set for each pixel, but fails to explicitly disclose is made a thickness satisfying Eq. (29) 
However, this limitation is obvious over Masuda, because Eq. (29) corresponds to minimizing reflections in anti-reflective layer of Masuda, which is routine in the art. (MPEP, Latest Edition, 2144.05.II.A, and case law therein, optimization within prior art conditions)
Regarding claim 6, Masuda in view of Murakami discloses everything as applied above. Matsuda further discloses (par. [0116]-[0117]) wherein the thickness of the first layer is set for each pixel, but fails to explicitly disclose is made a thickness satisfying Eq. (30).
However, this limitation is obvious over Masuda, because Eq. (30) corresponds to minimizing reflections in anti-reflective layer of Masuda, which is routine in the art. (MPEP, Latest Edition, 2144.05.II.A, and case law therein, optimization within prior art conditions)
Regarding claim 7, Masuda in view of Murakami discloses everything as applied above. Masuda further discloses (par. [0116]-[0117]) wherein the thickness of the first layer is set for each pixel, but fails to explicitly disclose is made a thickness satisfying Eq. (31).

Regarding claims 8-14, Masuda discloses everything as applied above. Masuda fails to explicitly disclose space occupancy of the first layer as claimed.
However, these limitation is obvious over Masuda, because they correspond to minimizing reflections in anti-reflective layer of Masuda, which is routine in the art. (MPEP, Latest Edition, 2144.05.II.A, and case law therein, optimization within prior art conditions)
Regarding claims 15-16, Masuda discloses everything as applied above. Masuda fails to explicitly disclose of and interval between projected portions of the first layer as claimed.
However, these limitation is obvious over Masuda, because they correspond to minimizing reflections in anti-reflective layer of Masuda, which is routine in the art. (MPEP, Latest Edition, 2144.05.II.A, and case law therein, optimization within prior art conditions).
Regarding claim 17, Masuda in view of Murakami discloses everything as applied above. The limitation ”wherein an uneven structure provided on the substrate is formed by etching using a self-assembly” is a product-by-process limitation, because the structure is defined by the process. 
[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
The process would result in moth-eye structure of Masuda (claim 1).


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et. al., U.S. Pat. Pub.2016/0112614, hereafter Masuda, in view of Murakami, U.S. Pat. Pub. 2005/0040440, hereafter Murakami, and further in view of JP 2009-088261, hereafter ‘261 (of record). 
Regarding claim 3, Matsuda in view of Murakami discloses everything as applied above. Matsuda fails to explicitly disclose wherein the thickness of the first layer is set for each pixel and is made a thickness satisfying
Eq. (27).
However, ‘261 discloses (par. [0009]) discloses this limitation.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Masuda with the teachings of ‘261, because such optimization minimizes losses due to reflections.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et. al., U.S. Pat. Pub.2016/0112614, hereafter Masuda, in view of Murakami, U.S. Pat. Pub. 2005/0040440, hereafter Murakami, and further in view of Raut et. al.,”Anti-reflective coatings: A critical, in-depth review”, Energy Environ. Sci., Vol. 4, pp. 3779-3804 (2011), hereafter Raut.
Regarding claim 3, Masuda in view of Murakami discloses everything as applied above. Matsuda further discloses (par. [0116]-[0117]) wherein the thickness of the first layer is set for each pixel, but  fails to explicitly disclose wherein the thickness of the first layer is made a thickness satisfying
Eq. (27). However, Raut discloses (p. 3780, left Col. 2 bottom lines) wherein the thickness of the first layer is made a thickness satisfying
Eq. (27).

Regarding claim 4, Masuda in view of Murakami in view of  Raut discloses everything as applied above. Raut further discloses (p.3780, right col., lines 4, 9) wherein an effective refractive index neff of the first layer satisfies (equation 28).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Matsuda with the teachings of Raut because Raut teaches (p. 3780, right Col., line 8) that it sets reflectance to zero.
Response to Arguments
Applicant's arguments filed 06/23/2021 have been fully considered and are persuasive regarding Masuda reference as applied to amended claim 1. However, upon further search and consideration, an additional reference (Murakami) discloses the amended limitation.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR V BARZYKIN whose telephone number is (571)272-0508.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BILKIS JAHAN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
/VICTOR V BARZYKIN/Examiner, Art Unit 2817